 

Exhibit 10.3



 

Execution Version

 

This Eighth AMENDMENT TO CREDIT AGREEMENT, dated as of July 31, 2020
(this “Amendment”), is entered into by and between AMC Entertainment
Holdings, Inc., a Delaware corporation (the “Borrower”), and CITICORP NORTH
AMERICA, INC., as administrative agent (in such capacity, the “Administrative
Agent”).

 

WHEREAS, the Borrower has entered into that certain Credit Agreement, dated as
of April 30, 2013 (as amended by that certain First Amendment to Credit
Agreement, dated as of December 11, 2015, that certain Second Amendment to
Credit Agreement, dated as of November 8, 2016, that certain Third Amendment to
Credit Agreement, dated as of May 9, 2017, that certain Fourth Amendment to
Credit Agreement, dated as of June 13, 2017, that certain Fifth Amendment to
Credit Agreement, dated as of August 14, 2018, that certain Sixth Amendment to
Credit Agreement, dated as of April 22, 2019, and that certain Seventh Amendment
to Credit Agreement, dated as of April 24, 2020, the “Existing Credit
Agreement”; the Existing Credit Agreement as amended by this Amendment and as
further amended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), with each lender from time to time party
thereto (collectively, the “Lenders” and each, individually, a “Lender”), the
Issuing Banks (as defined therein) from time to time party thereto, the
Administrative Agent, the Collateral Agent (as defined therein) and the other
parties from time to time party thereto;

 

WHEREAS, substantially simultaneously with the effectiveness of this Amendment,
the Borrower shall

 

(i)            issue $200.0 million of 10.5% First Lien Senior Secured Notes due
2026 (the “New First Lien Notes”),

 

(ii)           issue $100.0 million of 10.5% First Lien Senior Secured Notes due
2026 (the “New Additional First Lien Notes”), and

 

(iii)          issue up to $1,660.0 million of 10%/12% Cash/PIK Toggle Second
Lien Subordinated Secured Notes due 2026 (the “New Second Lien Notes” and,
together with the New First Lien Notes and the New Additional First Lien Notes,
the “New Notes”) pursuant to an exchange transaction;

 

WHEREAS, under the terms of the Existing Credit Agreement, the terms and
conditions of the New Notes may not be materially more favorable (when take as a
whole) to the investors providing the New Notes than the terms and conditions of
the Existing Credit Agreement (when taken as a whole) are to the Lenders unless
any relevant covenants are added for the benefit of the outstanding Loans and,
by notice from the Borrower to the Administrative Agent, the Borrower and the
Administrative Agent may amend the Existing Credit Agreement to add any such
relevant covenants without the consent of any of the Lenders; and

 

WHEREAS, the Existing Credit Agreement may be amended by agreement in writing by
the Borrower and the Administrative Agent to cure any ambiguity, mistake, error,
defect or inconsistency.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

Section 1.            Defined Terms.

 

Capitalized terms used but not defined herein shall have the respective meanings
assigned to such terms in the Credit Agreement.

 



 

 

 

Section 2.            Amendments Related to New Notes. Effective as of the
Amendment No. 8 Effective Date (as defined below), the Borrower and the
Administrative Agent hereby agree that the Existing Credit Agreement shall be
amended (the “Amendments”) as follows:

 

(a)            Certain Defined Terms

 

(i)            The following definitions are hereby added in the appropriate
alphabetical order to Section 1.01 of the Existing Credit Agreement:

 

“Amendment No. 8” means the Eighth Amendment to Credit Agreement, dated as of
July 31, 2020, between the Borrower and the Administrative Agent.

 

“Amendment No. 8 Effective Date” has the meaning assigned thereto in Amendment
No. 8.

 

“European Asset Sale Prepayment Event” means any Asset Sale Prepayment Event
that is a sale, transfer or other Disposition of any interest in a European
Subsidiary (or the assets thereof).

 

“European Subsidiary” means AMC Theatres of UK Limited and AMC UK Holding
Limited and each of their respective subsidiaries that conduct the European
(including the United Kingdom, western Europe, and the Baltic and Nordic
regions) theatrical exhibition operations of the Borrower as of March 31, 2020.

 

“Existing Subordinated Notes” means 2024 Subordinated Sterling Notes, the
2025 Subordinated Notes, the 2026 Subordinated Dollar Notes and the 2027 Senior
Subordinated Notes.

 

“Permitted European Investment” means any retained Investment in a European
Subsidiary (or any retained Investment in the assets or business operations of a
European Subsidiary), which Investment results from the sale or transfer
(including by way of merger, combination, asset sale or otherwise) of a portion
of the ownership interests in one or more European Subsidiaries (or the assets
thereof), provided that such sale or transfer of such ownership interests (or
the assets thereof) was made (a) to a Person (or group of Persons) that was not
at such time an Affiliate of the Borrower, (b) in compliance with
Section 2.11(c) and (c) for consideration to the Borrower or any Restricted
Subsidiary that is not in the form of Indebtedness secured by a lien pari passu
on the Collateral with the Secured Obligations.

 

“2026 Additional First Lien Notes” means the Borrower’s First Lien Senior
Secured Notes due 2026 issued under the 2026 Additional First Lien Notes
Indenture in the original principal amount of $100,000,000.

 

“2026 Additional First Lien Notes Indenture” means the Indenture to be dated as
of July 31, 2020, pursuant to which the 2026 Additional First Lien Notes were
issued, between the Borrower, the guarantors party thereto and U.S. Bank
National Association, as initial trustee and as collateral agent, as amended,
supplemented or otherwise modified and in effect from time to time.

 

“2026 First Lien Notes” means the Borrower’s 10.5% First Lien Senior Secured
Notes due 2026 issued under the 2026 First Lien Notes Indenture in the original
principal amount of $200,000,000.

 



2

 

 

“2026 First Lien Notes Indenture” means the Indenture to be dated as of July 31,
2020, pursuant to which the 2026 First Lien Notes were issued, between the
Borrower, the guarantors party thereto and GLAS Trust Company LLC, as initial
trustee and as collateral agent, as amended, supplemented or otherwise modified
and in effect from time to time.

 

“2026 Notes Covenant Discharge” means either (a) the repayment, satisfaction,
defeasance or other discharge of all the obligations under the 2026 Additional
First Lien Notes Indenture, 2026 First Lien Notes Indenture and 2026 Second Lien
Notes Indenture or (b) an effective amendment of, other consent or waiver with
respect to, or covenant defeasance pursuant to, the 2026 Additional First Lien
Notes Indenture, 2026 First Lien Notes Indenture and 2026 Second Lien Notes
Indenture, as a result of which the covenants limiting indebtedness, liens,
investments and restricted payments are of no further force or effect.

 

“2026 Second Lien Notes” means the Borrower’s 10%/12% Cash/PIK Toggle Second
Lien Subordinated Secured Notes due 2026 issued under the 2026 Second Lien Notes
Indenture in the original principal amount up to $1,660,000,000.

 

“2026 Second Lien Notes Indenture” means the Indenture to be dated as of
July 31, 2020, pursuant to which the 2026 Second Lien Notes were issued, between
the Borrower, the guarantors party thereto and GLAS Trust Company LLC, as
initial trustee and as collateral agent, as amended, supplemented or otherwise
modified and in effect from time to time.

 

(ii)           The definition of “Available Amount” in Section 1.01 of the
Credit Agreement is hereby amended by

 

(A)          amending and restating clause (a) thereof to read as follows:

 

(a)            the greater of (i) $300,000,000 and (ii) 30% of Consolidated
EBITDA for the most recently ended Test Period as of such time (or, (x) at any
time prior to the Secured Notes Covenant Discharge, $300,000,000 and (y) at any
time prior to the 2026 Notes Covenant Discharge, $50,000,000) (such greater
amount, the “Starter Basket”), plus

 

and

 

(B)           amending clause (c) thereof to replace the words “Secured Notes
Discharge” with the words “Secured Notes Covenant Discharge”.

 

(iii)          The definition of “Consolidated EBITDA” in Section 1.01 of the
Credit Agreement is hereby amended by inserting the parenthetical “(or, at any
time prior to the 2026 Notes Covenant Discharge, 5% of Consolidated EBITDA for
the purposes of testing availability under baskets set forth in Article VI)”
after the words “25% of Consolidated EBITDA” in clause (b) thereof.

 

(iv)          The definition of “Excluded Subsidiary” in Section 1.01 of the
Credit Agreement is hereby amended by inserting the following language at the
end thereof:

 

A Subsidiary shall not be an Excluded Subsidiary if, and for so long as, it
Guarantees any Indebtedness under the Senior Secured Notes, the 2022
Subordinated Notes, the 2023 Senior Secured Notes, the 2024 Senior Unsecured
Convertible Notes, the 2024 Subordinated Sterling Notes, the 2025 Subordinated
Notes, the 2026 Additional First Lien Notes, the 2026 First Lien Notes, the 2026
Second Lien Notes, the 2026 Subordinated Dollar Notes or the 2027 Senior
Subordinated Notes. Notwithstanding anything to the contrary in this Agreement
or any other document, a Subsidiary that ceases to be a wholly owned Subsidiary
of the Borrower as a result of (A) a transfer of its Equity Interests to any
Affiliate of the Borrower or (B) a non-bona fide transaction shall not be deemed
to be an Excluded Subsidiary by virtue of clause (a) of this definition of
“Excluded Subsidiary”.

 



3

 

 

(v)          The definition of “First Lien Intercreditor Agreement” in
Section 1.01 of the Credit Agreement is hereby amended and restated to read as
follows:

 

“First Lien Intercreditor Agreement” means the intercreditor agreement, dated as
of April 24, 2020, among U.S. Bank National Association, as collateral agent
with respect to the Senior Secured Notes, the Collateral Agent, the Borrower,
the other Loan Parties party thereto and each additional agent from time to time
party thereto, as amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

 

(vi)        The definition of “Incremental Cap” in Section 1.01 of the Credit
Agreement is hereby amended by amending and restating clause (a) thereof to read
as follows:

 

(a)            the greater of (i) $700,000,000 and (ii) 75% of Consolidated
EBITDA for the most recently ended Test Period as of such time (or, at any time
prior to the 2026 Notes Covenant Discharge, the greater of (i) $100,000,000 and
(ii) if, and solely to the extent that 75% of Consolidated EBITDA for the most
recently ended Test Period as of such time is at least $700,000,000, the
difference of 75% of Consolidated EBITDA for the most recently ended Test Period
as of such time minus $700,000,000), plus

 

(vii)        The definition of “Investment” in Section 1.01 of the Credit
Agreement is hereby amended to insert the following sentence at the end thereof:
“If the Borrower or any Restricted Subsidiary sells or otherwise disposes of any
Equity Interests of any Restricted Subsidiary, or any Restricted Subsidiary
issues any Equity Interests, in either case, such that, after giving effect to
any such sale or disposition, such Person is no longer a Subsidiary of the
Borrower, the Borrower shall be deemed to have made an Investment on the date of
any such sale or other disposition equal to the Fair Market Value of the Equity
Interests of and all other Investments in such Person retained.”

 

(viii)       The definition of “Junior Financing” in Section 1.01 of the Credit
Agreement is hereby amended and restated to read as follows:

 

“Junior Financing” means any Material Indebtedness (or, at any time prior to the
2026 Notes Covenant Discharge, Indebtedness of the Borrower or any Restricted
Subsidiary in excess of $10,000,000) (other than any permitted intercompany
Indebtedness owing to the Borrower or any Restricted Subsidiary) that is
subordinated in right of payment to the Loan Document Obligations.

 

(ix)         The definition of “Permitted Refinancing” in Section 1.01 of the
Credit Agreement is hereby amended by deleting the word “and” at the end of
clause (d) thereof; inserting the word “and” at the end of clause (e) thereof
and inserting the following clause (f):

 

(f)            (x) so long as the Senior Notes Covenant Discharge and the 2026
Notes Covenant Discharge have not occurred, if the Indebtedness being modified,
refinanced, refunded, renewed or extended is permitted pursuant to
Section 6.01(a)(ii)(C), 6.01(a)(v), 6.01(a)(vii)(A), 6.01(a)(xiv),
6.01(a)(xxiii) (in respect of Indebtedness incurred pursuant to clause (c)(y) of
the definition of Incremental Cap), 6.01(a)(xxvi), 6.01(a)(xxvii) or
6.01(a)(xxviii)(A), is with respect to the Senior Secured Notes or is secured by
a Lien permitted pursuant to Section 6.02(xx) or (y) so long as the 2026 Notes
Covenant Discharge has not occurred, is with respect to the 2026 Additional
First Lien Notes or the 2026 Second Lien Notes or Indebtedness permitted
pursuant to Section 6.01(a)(ii)(E),

 



4

 

 

(i)           Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension shall not be secured by any property or asset of
the Borrower or any Restricted Subsidiary that did not secure the Indebtedness
being modified, refinanced, refunded, renewed or extended other than

 

(A)            after-acquired property that is affixed to or incorporated into
the property covered by such Lien,

 

(B)            in the case of any property or assets financed by Indebtedness or
subject to a Lien securing Indebtedness, in each case, permitted by
Section 6.01, the terms of which Indebtedness require or include a pledge of
after-acquired property to secure such Indebtedness and related obligations, any
such after-acquired property, and

 

(C)            the proceeds and products thereof, accessions thereto and
improvements thereon,

 

(ii)           if the Indebtedness being modified, refinanced, refunded, renewed
or extended is secured by Liens that are consensual Liens that are secured by
the Collateral, then the holders of such Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension or their authorized
representative shall enter into or become party to the First Lien Intercreditor
Agreement or the First Lien/Second Lien Intercreditor Agreement, as applicable;
and

 

(iii)           so long as the 2026 Notes Covenant Discharge has not occurred,
the Liens securing Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension shall be of the same priority level as the
existing Lien securing the Indebtedness being modified, refinanced, refunded,
renewed or extended.

 

(b)           Mandatory Prepayments – Section 2.11(c) of the Credit Agreement is
hereby amended and restated as follows:

 

(c)            In the event and on each occasion that any Net Proceeds are
received by or on behalf of the Borrower or any of its Restricted Subsidiaries
in respect of any Prepayment Event (including any European Asset Sale Prepayment
Event and any other Asset Sale Prepayment Event), the Borrower shall, within ten
Business Days after such Net Proceeds are received (or, in the case of a
Prepayment Event described in clause (b) of the definition of the term
“Prepayment Event,” on the date of such Prepayment Event), prepay Term Loan
Borrowings in an aggregate amount equal to the amount of such Net Proceeds;
provided that, in the case of any Asset Sale Prepayment Event, in respect of the
Net Proceeds thereof (or, at any time prior to the 2026 Notes Covenant
Discharge, (i) in the case of any European Asset Sale Prepayment Event, solely
in respect of the initial $150,000,000 of the Net Proceeds thereof and up to 20%
of any Net Proceeds in excess thereof, and (ii) in the case of any other Asset
Sale Prepayment Event, 100% of the Net Proceeds thereof), if the Borrower and
the Restricted Subsidiaries invest (or commit to invest) such Net Proceeds from
such event (or a portion thereof) within 450 days after receipt of such Net
Proceeds in the business of the Borrower and the other Subsidiaries (including
any acquisitions or other Investment permitted under Section 6.04), then no
prepayment shall be required pursuant to this paragraph in respect of such Net
Proceeds in respect of such event (or the applicable portion of such Net
Proceeds, if applicable) except to the extent of any such Net Proceeds therefrom
that have not been so invested (or committed to be invested) by the end of such
450 day period (or if committed to be so invested within such 450 day period,
have not been so invested within 630 days after receipt thereof), at which time
a prepayment shall be required in an amount equal to such Net Proceeds that have
not been so invested (or committed to be invested); provided, further, that the
Borrower may use a portion of such Net Proceeds to prepay or repurchase any
other Indebtedness that is secured by the Collateral on a pari passu basis with
the Borrowings to the extent such other Indebtedness and the Liens securing the
same are permitted hereunder and the documentation governing such other
Indebtedness requires such a prepayment or repurchase thereof with the proceeds
of such Prepayment Event, in each case in an amount not to exceed the product of
(x) the amount of such Net Proceeds and (y) a fraction, the numerator of which
is the outstanding principal amount of such other Indebtedness and the
denominator of which is the aggregate outstanding principal amount of Term Loans
and such other Indebtedness.

 



5

 

 

(c)           Indebtedness; Certain Equity Securities

 

(i)            Clause (a)(xiv) of Section 6.01 of the Credit Agreement is hereby
amended and restated to read as follows:

 

(xiv)          Indebtedness of the Borrower and the Restricted Subsidiaries;
provided that at the time of the incurrence thereof and after giving Pro Forma
Effect thereto, the aggregate principal amount of Indebtedness outstanding in
reliance on this clause (xiv) shall not exceed the greater of $400,000,000 and
40% of Consolidated EBITDA for the most recently ended Test Period as of such
time (or, at any time prior to the 2026 Notes Covenant Discharge, the greater of
$200,000,000 and 20% of Consolidated EBITDA for the most recently ended Test
Period as of such time less, in the case of Indebtedness of a European
Subsidiary incurred in reliance on this clause (xiv), the amount of Net Proceeds
reinvested pursuant to the 2026 First Lien Notes Indenture in connection with a
Disposition of a European Subsidiary); provided, that the aggregate principal
amount of Indebtedness of which the primary obligor or a guarantor is a
Restricted Subsidiary that is not a Loan Party outstanding in reliance on this
clause (xiv) shall not exceed, at the time of incurrence thereof and after
giving Pro Forma Effect thereto, the greater of $250,000,000 and 25% of
Consolidated EBITDA for the most recently ended Test Period as of such time;
provided, further, that,

 

(i)            at any time prior to the Secured Notes Covenant Discharge, no
Restricted Subsidiary that is not a Loan Party may incur Indebtedness in
reliance on this clause (xiv) and

 

(ii)            at any time after the Secured Notes Covenant Discharge but prior
to the 2026 Notes Covenant Discharge, no Restricted Subsidiary that is not a
Loan Party (other than a European Subsidiary) may incur Indebtedness in reliance
on this clause (xiv) and in the case of Indebtedness of any European Subsidiary
incurred in reliance on this clause (xiv),

 

(A) the incurrence of such Indebtedness results in net cash proceeds to such
European Subsidiary in an amount equal to at least 95% of the aggregate
principal amount of such Indebtedness and

 

(B) unless such European Subsidiary is a Guarantor, such Indebtedness is
non-recourse to the Borrower or any Guarantor;

 

(ii)           Clause (a)(xxv) of Section 6.01 of the Credit Agreement is hereby
amended by replacing the words “Secured Notes Discharge” with the words “Secured
Notes Covenant Discharge”.

 



6

 

 

(iii)          Section 6.01(a) of the Credit Agreement is hereby amended by
inserting the following language at the end thereof:

 

So long as the 2026 Notes Covenant Discharge has not occurred, notwithstanding
anything to the contrary in this Agreement, prior to January 1, 2022, the
Borrower will not, and will not permit any Restricted Subsidiary to, incur any
Indebtedness that is secured by the Collateral on a pari passu basis with the
Secured Obligations in reliance on clause (a)(xxiii) of this Section 6.01 in
respect of clause (c) of the definition of Incremental Cap.

 

So long as the 2026 Notes Covenant Discharge has not occurred, notwithstanding
anything to the contrary in this Agreement, with respect to the Indebtedness
incurred under the 2026 Additional First Lien Notes, any modification,
refinancing, refunding, renewal or extension thereof shall not be financed with
the issuance of additional notes pursuant to the 2026 First Lien Notes Indenture
to Silver Lake or any of its Affiliates (including through an underwritten
offering).

 

(d)            Liens – Clause (xx) of Section 6.02 of the Credit Agreement is
hereby amended by inserting the words “; provided, further, that, at any time
prior to the 2026 Notes Covenant Discharge, such Liens shall rank junior to the
Lien on the Collateral securing the Secured Obligations” after the words “then
last ended” in the proviso to such clause.

 

(e)            Fundamental Changes; Holdings Companies – Clause (d)(B)(1) of
Section 6.03 of the Credit Agreement is hereby amended by inserting the words
“and, any time prior to the 2026 Notes Covenant Discharge, treated as a
corporation for U.S. federal income tax purposes” immediately prior to the comma
at the end of such clause.

 

(f)            Investments, Loans, Advances, Guarantees and Acquisitions

 

(i)            Clause (c)(iii)(A) of Section 6.04 of the Credit Agreement is
hereby amended and restated to read as follows:

 

(A)          in any Restricted Subsidiary; provided that the aggregate amount of
such Investments made by the Borrower or any Guarantor after the Effective Date
in Restricted Subsidiaries that are not Guarantors in reliance on this clause
(c) (other than any Investment made in a Restricted Subsidiary to fund an
acquisition not prohibited by the 2026 Additional First Lien Notes Indenture,
2026 First Lien Notes Indenture or 2026 Second Lien Notes Indenture) shall not
exceed

 

(1)            at any time after the 2026 Notes Covenant Discharge, when taken
together with the aggregate amount of Investments made after the Effective Date
pursuant to clause (z) below, the greater of (I) $300,000,000 and (II) 30% of
Consolidated EBITDA for the most recently ended Test Period as of such time
after giving Pro Forma Effect to the making of such Investment and

 

(2)            at any time prior to the 2026 Notes Covenant Discharge, the
greater of (I) $150,000,000 and (II) 22.5% of Consolidated EBITDA for the most
recently ended Test Period as of such time after giving Pro Forma Effect to the
making of such Investment;

 

provided, further, that, at any time prior to the 2026 Notes Covenant Discharge,
the total amount of Investments pursuant to this clause (A) that are not in the
form of Cash and Cash Equivalents (including loans and contributions thereof)
shall not exceed $10,000,000 and Investments pursuant to this clause (A) shall
only be used by such Restricted Subsidiary to finance its operations,

 



7

 

 

(ii)          Clause (n) of Section 6.04 of the Credit Agreement is hereby
amended by amending and restating the parenthetical “(or, at any time prior to
the Secured Notes Covenant Discharge, the greater of $200,000,000 and 20% of
Consolidated EBITDA)” with “(or, (i) at any time prior to the Secured Notes
Covenant Discharge, the greater of $200,000,000 and 20% of Consolidated EBITDA
and (ii) at any time prior to the 2026 Notes Covenant Discharge, the greater of
$100,000,000 and 15% of Consolidated EBITDA)”.

 

(iii)          Clause (u) of Section 6.04 of the Credit Agreement is hereby
amended by inserting the words “after the 2026 Notes Covenant Discharge,” before
the words “additional Investments” in such clause.

 

(iv)          Clause (y) of Section 6.04 of the Credit Agreement is hereby
amended by inserting the parenthetical “(or, at any time prior to the 2026 Notes
Covenant Discharge, the greater of $50,000,000 and 7.5% of Consolidated EBITDA)”
after the words “the greater of (A) $300,000,000 and (B) 30% of Consolidated
EBITDA” in such clause.

 

(v)           Clause (z) of Section 6.04 of the Credit Agreement is hereby
amended by

 

(i)            inserting the words “(i) after the 2026 Notes Covenant
Discharge,” before the words “Investments in Unrestricted Subsidiaries” in such
clause and

 

(ii)            inserting the words “and (ii) prior to the 2026 Notes Covenant
Discharge, Investments constituting Permitted European Investments; provided
that the aggregate amount of such Investments made by the Borrower or any
Restricted Subsidiary after the Amendment No. 8 Effective Date, when taken
together with the aggregate amount of all other Permitted European Investments
(whether made pursuant to this clause (z) or any clause of this Section 6.04)
made by the Borrower or any Restricted Subsidiary shall not exceed $300,000,000”
immediately prior to the semicolon at the end of such clause.

 

(vi)          The last paragraph of Section 6.04 of the Credit Agreement is
hereby amended by inserting the words “after the 2026 Notes Covenant Discharge”
immediately prior to the period at the end of such paragraph.

 

(vii)         Section 6.04 of the Credit Agreement is hereby amended by
inserting the following language at the end thereof:

 

Notwithstanding anything in this Agreement to the contrary, prior to the 2026
Notes Covenant Discharge, the Borrower will not, and will not permit any
Restricted Subsidiary to,

 

(a)            make an Investment in an Unrestricted Subsidiary other than an
Investment in existence on July 10, 2020 or pursuant to any agreement or
arrangement in effect as of July 10, 2020 or

 

(b)            make any non-cash or non-Cash Equivalent Investment in any
European Subsidiary, when taken together with all other Investments in European
Subsidiaries made after the Amendment No. 8 Effective Date, in excess of
$10,000,000.

 

The restriction in clause (b) of the preceding sentence shall not apply to
Investments that are “deemed” Investments pursuant to the definition of
Investments.

 



8

 

 

(g)          Asset Sales – Clause (o) of Section 6.05 of the Credit Agreement is
hereby amended by inserting the parenthetical “(or, at any time prior to the
2026 Notes Covenant Discharge, (i) the greater of $200,000,000 and 20% of
Consolidated EBITDA with respect to Dispositions of property other than any
interest in a European Subsidiary (or the assets thereof) and (ii) $10,000,000
with respect to Dispositions of any interest in a European Subsidiary (or the
assets thereof))” after the words “the greater of (A) $20,000,000 and (B) 20% of
Consolidated EBITDA” in such clause.

 

(h)          Restricted Payments; Certain Payments of Indebtedness

 

(i)            Clause (a)(iii) of Section 6.08 of the Credit Agreement is hereby
amended and restated as follows:

 

(iii)            the Borrower may declare and make dividend payments or other
distributions payable solely in the Equity Interests (other than Disqualified
Equity Interests) of the Borrower;

 

(ii)            Clause (a)(vi) of Section 6.08 of the Credit Agreement is hereby
amended by inserting the parenthetical “(or, at any time prior to the 2026 Notes
Covenant Discharge, the greater of $20,000,000 and 2% of Consolidated EBITDA)”
after the words “the greater of $20,000,000 and 20% of Consolidated EBITDA” in
clause (a) thereof.

 

(iii)          Clause (a)(viii) of Section 6.08 of the Credit Agreement is
hereby amended by amending and restating the parenthetical “(or, at any time
prior to the Secured Notes Covenant Discharge, the greater of $150,000,000 and
15% of Consolidated EBITDA)” with “(or, (i) at any time prior to the Secured
Notes Covenant Discharge, the greater of $150,000,000 and 15% of Consolidated
EBITDA and (ii) at any time prior to the 2026 Notes Covenant Discharge, the
greater of $50,000,000 and 7.5% of Consolidated EBITDA)”.

 

(iv)         Clause (a)(xiv) of Section 6.08 of the Credit Agreement is hereby
amended by inserting the words “after the 2026 Notes Covenant Discharge,” before
the words “additional Restricted Payments” in such clause.

 

(v)           Clause (a)(xvi) of Section 6.08 of the Credit Agreement is hereby
amended by inserting the words “after the 2026 Notes Covenant Discharge,” before
the words “the distribution, by dividend or otherwise” in such clause.

 

(vi)          The last paragraph of Section 6.08(a) of the Credit Agreement is
hereby amended by inserting the words “after the 2026 Notes Covenant Discharge”
immediately prior to the period at the end of such paragraph.

 

(vii)         Section 6.08(a) of the Credit Agreement is hereby amended by
inserting the following language at the end thereof:

 

So long as the 2026 Notes Covenant Discharge has not occurred, notwithstanding
anything to the contrary in this Agreement, prior to January 1, 2022, the
Borrower will not, and will not permit any Restricted Subsidiary to, make any
Restricted Payments in reliance on clauses (viii) and (xii) of this
Section 6.08(a).

 

(viii)         Clause (b)(iv) of Section 6.08 of the Credit Agreement is hereby
amended by amending and restating the parenthetical “(or, at any time prior to
the Secured Notes Discharge, the greater of $150,000,000 and 15% of Consolidated
EBITDA)” with “(or (i) at any time after the 2026 Notes Covenant Discharge but
prior to the Secured Notes Covenant Discharge, the greater of $150,000,000 and
15% of Consolidated EBITDA and (ii) at any time prior to the 2026 Notes Covenant
Discharge, (x) with respect to the 2026 Second Lien Notes, the greater of
$150,000,000 and 15% of Consolidated EBITDA and (y) with respect to any Junior
Financing (including the 2026 Second Lien Notes), the greater of $75,000,000 and
7.5% of Consolidated EBITDA)”.

 



9

 

 

(ix)          Section 6.08 of the Credit Agreement is hereby amended by
inserting the following clause (d) at the end thereof:

 

(d)            Prior to the 2026 Notes Covenant Discharge, the Borrower will
not, and will not permit any Restricted Subsidiary to, refinance, refund, renew,
extend or otherwise modify any of the Existing Subordinated Notes (or any
Indebtedness incurred as a Permitted Refinancing of (x) the Existing
Subordinated Notes or (y) Indebtedness incurred pursuant to a subsequent
refinancing of the Existing Subordinated Notes (clauses (x) and
(y) collectively, “Refinanced Existing Subordinated Indebtedness”)) or repay,
purchase or redeem any of the outstanding principal or interest on any of the
Existing Subordinated Notes or any Refinanced Existing Subordinated
Indebtedness, except in connection with an exchange of such Existing
Subordinated Notes or Refinanced Existing Subordinated Indebtedness, as
applicable, with notes issued by the Borrower that have

 

(i)            an interest rate less than or equal to the interest rate of the
2026 Second Lien Notes,

 

(ii)            at least the first three regular interest payments are payable
by increasing the principal amount of the outstanding 2026 Second Lien Notes
(provided that the third regular interest payment may include the cash payment
option provided for in the 2026 Second Lien Notes),

 

(iii)            call protection provisions that are no more favorable to the
holders of such notes than the 2026 Second Lien Notes and

 

(iv)            a maturity date no earlier than the maturity date of the 2026
Second Lien Notes

 

at an all-in exchange rate of less than or equal to $0.55 of such notes for each
$1.00 of Existing Subordinated Notes or Refinanced Existing Subordinated
Indebtedness, as applicable, being exchanged. The restrictions in the prior
sentence shall not apply to (i) cash purchases of the Existing Subordinated
Notes at a purchase price less than or equal to $0.41 for each $1.00 of Existing
Subordinated Notes or (ii) optional redemptions or repurchases at a discount of
the Existing Subordinated Notes within one year of the final maturity date of
the Existing Subordinated Notes to be redeemed.

 

Section 3.            Representations and Warranties.

 

(a)            The representations and warranties of each Loan Party set forth
in the Loan Documents are, after giving effect to this Amendment on the
Amendment No. 8 Effective Date, true and correct in all material respects on and
as of such date, except to the extent such representations and warranties
specifically refer to an earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date; provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the Amendment No. 8 Effective Date or on such earlier
date, as the case may be.

 

(b)            After giving effect to this Amendment and the transactions
contemplated herein on the Amendment No. 8 Effective Date, no Default or Event
of Default has occurred and is continuing on the Amendment No. 8 Effective Date.

 



10

 

 

Section 4.            Conditions to Effectiveness.

 

(a)            The Amendments shall become effective on the date on which each
of the following conditions is satisfied (the “Amendment No. 8 Effective Date”):

 

(i)            the Administrative Agent (or its counsel) shall have received
from (1) the Borrower and (2) the Administrative Agent, either (A) counterparts
of this Amendment signed on behalf of such parties or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmissions of signed signature pages) that such parties have
signed counterparts of this Amendment; and

 

(ii)            the Administrative Agent shall have received all fees and other
amounts previously agreed in writing by the Borrower to be due and payable on or
prior to the Amendment No. 8 Effective Date, including, to the extent invoiced
at least three Business Days prior to the Amendment No. 8 Effective Date (except
as otherwise reasonably agreed by the Borrower), reimbursement or payment of all
reasonable and documented out-of-pocket expenses (including reasonable fees,
charges and disbursements of Latham & Watkins LLP, counsel for the
Administrative Agent) required to be reimbursed or paid by any Loan Party under
any Loan Document.

 

(b)            The Administrative Agent shall notify each of the Borrower and
the Lenders of the Amendment No. 8 Effective Date and such notices shall be
conclusive and binding.

 

Section 5.            Governing Law. This Amendment shall be construed in
accordance with and governed by the law of the State of New York. The provisions
of Sections 9.09 and 9.10 of the Credit Agreement shall apply to this Amendment
to the same extent as if fully set forth herein.

 

Section 6.            Expenses and Indemnification.

 

(a)            Without duplication of any obligations under Section 9.03 of the
Credit Agreement:

 

(i)            The Borrower hereby agrees to pay,

 

(A)            all reasonable and documented or invoiced out of pocket expenses
incurred by Citicorp North America, Inc. (“Citi”), solely in its capacity as the
Administrative Agent and/or the Collateral Agent and, if applicable, after its
replacement or resignation, as the former Administrative Agent and/or former
Collateral Agent, including the reasonable fees, charges and disbursements of
counsel for Citi and to the extent reasonably determined by Citi to be necessary
one local counsel in each applicable jurisdiction or otherwise retained with the
Borrower’s consent and to the extent retained with the Borrower’s consent,
consultants, in connection with the preparation and administration of the Loan
Documents (including, without limitation, this Amendment) or any amendments,
modifications or waivers of the provisions hereof and thereof; and

 

(B)            all reasonable and documented or invoiced out-of-pocket expenses
incurred by Citi, including the fees, charges and disbursements of counsel for
Citi, solely in its capacity as the Administrative Agent and/or the Collateral
Agent and, if applicable, after its replacement or resignation, as the former
Administrative Agent and/or former Collateral Agent, in connection with the
enforcement or protection of its rights in connection with the Loan Documents
(including, without limitation, this Amendment), including its rights under this
Section 6, or in connection with the Loans made or Letters of Credit issued
under the Credit Agreement, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit; provided that such counsel shall be limited to one lead
counsel and one local counsel in each applicable jurisdiction.

 



11

 

 

(ii)            The Borrower hereby agrees to indemnify Citi, solely in its
capacity as the Administrative Agent and/or the Collateral Agent and, if
applicable, after its replacement or resignation, as the former Administrative
Agent and/or former Collateral Agent, and each of its Related Parties (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and reasonable and
documented or invoiced out-of-pocket fees and expenses of one counsel and one
local counsel in each applicable jurisdiction for all Indemnitees (which may
include a single special counsel acting in multiple jurisdictions), incurred by
or asserted against any Indemnitee by any third party or by the Borrower or any
Subsidiary or any of their respective Affiliates arising out of, in connection
with, or as a result of:

 

(A)            the execution or delivery of any Loan Document (including,
without limitation, this Amendment) or any other agreement or instrument
contemplated thereby, the performance by the parties to the Loan Documents
(including, without limitation, this Amendment) of their respective obligations
hereunder and thereunder or the consummation of the transactions contemplated
herein and therein,

 

(B)            any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by or against any Indemnitee or a third party
or by or against the Borrower or any Subsidiary or any of their respective
Affiliates and regardless of whether any Indemnitee is a party thereto.

 

(iii)            All amounts due under this Section 6 shall be payable not later
than 10 Business Days after written demand therefor.

 

(b)            It being understood and agreed that in no event shall the
Borrower be required to indemnify and/or reimburse Citi or any other Indemnitee
for indemnification obligations and reimbursements hereunder that have been paid
in accordance with Section 9.03 of the Credit Agreement.

 

Section 7.            Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
Delivery of any executed counterpart of a signature page of this Amendment by
facsimile transmission or other electronic imaging means shall be effective as
delivery of a manually executed counterpart hereof. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Amendment and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based record-keeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.

 



12

 

 

Section 8.            Effect of Amendment.

 

(a)            Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of, the Lenders or the Agents under the Existing
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. The parties hereto acknowledge and agree that
the amendment of the Existing Credit Agreement pursuant to this Amendment and
all other Loan Documents amended and/or executed and delivered in connection
herewith shall not constitute a novation of the Existing Credit Agreement and
the other Loan Documents as in effect prior to the Amendment No. 8 Effective
Date. Nothing herein shall be deemed to establish a precedent for purposes of
interpreting the provisions of the Credit Agreement or entitle any Loan Party to
a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document in similar or different
circumstances. This Amendment shall apply to and be effective only with respect
to the provisions of the Existing Credit Agreement and the other Loan Documents
specifically referred to herein.

 

(b)            On and after the Amendment No. 8 Effective Date, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import, and each reference to the Credit Agreement, “thereunder”,
“thereof”, “therein” or words of like import in any other Loan Document, shall
be deemed a reference to the Credit Agreement, as amended hereby. This Amendment
shall constitute a “Loan Document” for all purposes of the Credit Agreement and
the other Loan Documents.

 

[Remainder of page intentionally left blank.]

 



13

 



 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  AMC Entertainment Holdings, Inc.               By: /s/ Sean D. Goodman     
Name: Sean D. Goodman     Title: Chief Financial Officer

 

Signature Page to Eighth Amendment to Credit Agreement

 



 

 

 

  Citicorp North America, Inc.,   as Administrative Agent               By: /s/
Matthew S. Burke     Name: Matthew S. Burke     Title: Vice President & Managing
Director

 

Signature Page to Eighth Amendment to Credit Agreement

 



 



 

